J-A17022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.G., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 827 EDA 2022

                 Appeal from the Order Entered March 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000699-2017

    IN THE INTEREST OF: E.D.G., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 828 EDA 2022

                Appeal from the Decree Entered March 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000124-2022


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                           FILED SEPTEMBER 7, 2022

        Appellant N.T. (Father) appeals from the decree and order granting the

petitions filed by the Philadelphia County Department of Human Services

(DHS), involuntarily terminating his parental rights to his minor son, E.G.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17022-22



(Child), and changing Child’s permanency goal to adoption. 1 Father argues

that the trial court erred in concluding that DHS presented clear and

convincing evidence supporting the termination of his parental rights and in

changing Child’s permanency goal to adoption. We remand for the trial court

to file a supplemental Pa.R.A.P. 1925(a) opinion summarizing its findings of

fact and conclusions of law.

       Briefly, on March 20, 2017, DHS obtained an order of protective custody

(OPC) for Child after receiving reports that Mother had abandoned him with

his maternal grandmother and Father’s whereabouts were unknown. See N.T.

Hr’g, 3/15/22, at 14-15. On July 13, 2017, the trial court adjudicated Child

dependent. See Order of Adjudication, 7/13/17, at 1.

       On February 25, 2022, DHS filed a goal change petition and a petition

seeking the involuntary termination of Father’s parental rights. The trial court

held a combined termination and goal change hearing on March 15, 2022.

       At the conclusion of the testimony concerning Child, the trial court

recited the procedural history of Child’s case. N.T., 3/15/22, at 49-51. The

trial court noted that Father had been released from prison but “did not visit

consistently when able . . . . and [has] not progressed beyond supervised

visits” and that the evidence reflected that “Father has never cared for the

____________________________________________


1 On December 17, 2021, S.G. (Mother) signed the petition to voluntarily
relinquish her parental rights to E.G. The trial court accepted the petition on
March 15, 2022. Mother did not file a separate appeal and is not a party to
the instant appeal.


                                           -2-
J-A17022-22



child, nor has the child ever spent time with him outside of the supervised

visits.” See id. at 49. According to the trial court, Father failed to contact his

case manager “other than one time, nor were cards, letters, presents, et

cetera” sent to Child.   See id.    While the trial court commended Father’s

insight that he needed to make a change, “[Father had] been in and out of

prison since the age of twelve.” See id. at 49-50.

      The trial court continued that “[Child’s] been in care with the current

foster parent since he was approximately 17 months [old,] and is bonded with

her [and] calls her mom . . . . The testimony is clear that the child would not

suffer irreparable harm if parental rights were terminated. In fact, [Child’s

case manager] testified the opposite, that he would suffer irreparable harm if

he were to be removed from his current caretaker.” See id. at 50. The trial

court noted that Child had been in placement most of his life, and even when

Father was not incarcerated, “I dare say there was less than minimal effort to

try to alleviate the need for placement and make any progress for

reunification.”   See id.      The trial court stated that “[C]hild needs

permanency.” See id. at 51.

      The trial court concluded that termination of Father’s parental rights was

proper under 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and would be in

Child’s best interest but did not further elaborate on the requirements of those

subsections or apply the facts to the requirements of the subsections. See

id. at 51. The same day, the trial court entered a decree terminating Father’s

parental rights to Child and an order changing Child’s goal to adoption.

                                      -3-
J-A17022-22



      Father simultaneously filed timely notices of appeal and a statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) at each

trial court docket number. In lieu of a Rule 1925(a) opinion, the trial court

issued a notice of compliance with Rule 1925(a) in which it referred to sections

from the notes of testimony where the court placed its reasoning for

terminating Father’s parental rights on the record.      Trial Court’s Notice of

Compliance with Rule of Appellate Procedure 1925(a), 4/8/22, at 1-2.

      Following our review of Father’s Rule 1925 (b) statement, the parties’

briefs, the transcript of the March 15, 2022, hearing, the trial court’s

statement in lieu of 1925(a) opinion, and other pertinent materials in the

record, we are constrained to direct the trial court to file a supplemental

opinion. Although the trial court’s statements in the hearing transcript reflect

some of its reasoning, it is not responsive to Father’s claims of error on appeal

and is inadequate for this Court to conduct the meaningful appellate review of

this matter. Accordingly, we direct the trial court to state its findings of fact

and conclusions of law that support its rulings concerning the goal change to

adoption under 42 Pa.C.S. § 6351 and the termination of Father's parental

rights under Section 2511(a)(1), (2), (5), and/or (8), as well as 2511(b) in

response to Father’s claims of error in this appeal.

      We emphasize that our standards of review require deference to the trial

court’s findings of fact and credibility determinations. See In re Adoption

of S.P., 47 A.3d 817, 826-27 (Pa. 2012). However, a meaningful application

of these standards requires more detailed findings of fact and conclusions of

                                      -4-
J-A17022-22



law from the trial court, which were simply not provided at the hearing or on

the record. While the trial court made some observations regarding the facts,

it did not discuss the requirements of each subsection of the Adoption Act, nor

did it apply the facts of the case to each subsection of the Adoption Act.

      For these reasons, we remand these consolidated appeals and direct the

trial court to file a supplemental opinion pursuant to Pa.R.A.P. 1925 and 42

Pa.C.S. § 706, in response to Father’s claims of error raised in his Rule 1925(b)

statement including his claims concerning the circumstances of his inability to

communicate with CUA caseworkers while incarcerated, and that granting the

goal change to adoption was improper because Father is being released from

incarceration in the near future.

      The trial court is directed to file its supplemental opinion within thirty

days of this decision. No further extensions of time will be granted.

     Cases remanded. Panel jurisdiction retained.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/07/2022




                                      -5-